Citation Nr: 0802033	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-12 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for the residuals of Hodgkin's lymphoma for the period 
beginning January 1, 2003, to include consideration of 
whether the reduction in the disability rating from 30 
percent to zero percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In an October 2002 decision, the RO assigned a 30 
percent disability evaluation for the veteran's residuals of 
Hodgkin's lymphoma pursuant to Diagnostic Code 6819, 
beginning January 1, 2003.  In a December 2004 decision, the 
RO reduced the disability evaluation for said residuals from 
30 percent to 0 percent, effective March 1, 2005.  The 
veteran perfected timely appeals of these determinations to 
the Board.


FINDINGS OF FACT

1. During the period beginning January 1, 2003, Hodgkin's 
lymphoma has not recurred or metastasized.

2. In September 2002, the veteran was diagnosed as having 
Hodgkin's lymphoma, status post chemotherapy and radiation 
therapy, now in remission, with the only residual being mild 
shortness of breath, and pulmonary function tests indicated 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method of 53 percent predicted.

3. March 2005 pulmonary function tests indicate Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method of 54 percent predicted.


CONCLUSIONS OF LAW

1.  Upon evaluating the veteran's residuals of Hodgkin's 
lymphoma, not more than a 60 percent disability rating is 
assignable, for the period beginning January 1, 2003.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.3, 
4.7, 4.27, 4.97, Diagnostic Codes 6819-6600 (2007).

2.  As the RO's action in December 2004 to reduce the rating 
for the veteran's residuals of Hodgkin's lymphoma from 30 
percent to 0 percent was improper, the criteria for a 60 
percent rating, but not more, for such disability are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.344, 4.1, 4.2, 4.10, 4.13, 4.20, 4.27, 4.97, Diagnostic 
Codes 6600, 6819 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.

In this case, the veteran was initially notified of the RO's 
proposed reduction for the Hodgkin's lymphoma in a rating 
decision dated in December 2001.  The Board finds that this 
rating decision and its accompanying letter complied with the 
provisions of 38 C.F.R. § 3.105(e) (2007), which require 
notification of the proposed reduction in evaluation, a 
statement of the material facts and reasons for such 
reduction, and an opportunity to submit evidence within 60 
days to show that compensation payments should be continued 
at their present level.  The RO has complied with the 
procedural due process requirements provided for in 38 C.F.R. 
§ 3.105(e).

The December 2001 rating decision and its accompanying letter 
from the Agency of Original Jurisdiction (AOJ), as well as a 
letter to the veteran dated in February 2003, specifically 
notified the veteran of the substance of the VCAA, including 
the type of evidence necessary to show that VA should not 
reduce the veteran's 100 percent rating.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006), these letters essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to show that VA should not reduce the veteran's 100 percent 
rating; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) notifying the veteran that he may provide 
any pertinent information or evidence.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  VCAA-compliant letters 
were issued to the veteran by February 2003.  Thereafter, he 
was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran in as late as May 2007.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in May 2006.  As such, any notice deficiencies related 
to the rating or effective date were subsequently remedied.  
Thus, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, VA 
medical examinations, the veteran's and the veteran's 
father's testimony at the veteran's May 2002 RO hearing, the 
veteran's Social Security Administration records, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

Finally, with respect to the question of whether the 
reduction in rating for the veteran's Hodgkin's lymphoma, 
effective March 1, 2005, was proper, the Board finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

II. Analysis

The veteran argues both that he is entitled to a disability 
rating in excess of 30 percent for Hodgkin's lymphoma for the 
period beginning January 1, 2003, and that the reduction in 
rating for the veteran's Hodgkin's lymphoma, effective March 
1, 2005, was not proper.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

The veteran's Hodgkin's lymphoma is rated under Diagnostic 
Code (DC) 6819 for malignant neoplasms of any specified part 
of the respiratory system.  Under DC 6819, a rating of 100 
percent continues for beyond the cessation of any surgical, 
x-ray, antineoplastic chemotherapy or other therapeutic 
procedure.  Six months after the discontinuance of such 
treatment, the appropriate disability rating is determined by 
mandatory VA examination.  If there has been no local 
recurrence or metastases, the rating is based on residuals.  
38 C.F.R. § 4.97, DC 6819.

With diseases, preference is to be given to the diagnostic 
code assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the 
diagnostic code appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27.  The 
veteran's residuals of Hodgkin's lymphoma are currently rated 
under DC 6819-6600, and are thus rated by analogy under the 
criteria for chronic bronchitis.  See 38 C.F.R. §§ 4.20, 
4.27.

Under DC 6600, the following applies:

A 100 percent rating is warranted for the following: Forced 
Expiratory Volume in one second (FEV-1) less than 40 percent 
of predicted value, or; the ratio of FEV-1 to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

A 60 percent rating is warranted for the following: FEV-1 of 
40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55- percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

A 30 percent rating is warranted for the following: FEV-1 of 
56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56 to 65 percent predicted.

A 10 percent rating is warranted for the following: FEV-1 of 
71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66 to 80 percent of predicted.

38 C.F.R. § 4.97, DC 6600.

Reductions in disability ratings require VA to ascertain, 
based on the entire history of the veteran's disability, 
whether an actual change in the disability has occurred and 
whether reports reflecting such change are based on thorough 
examinations.  See 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.10, 4.13; 
see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 
and also Brown v. Brown, 5 Vet. App. at 413, 420 (1993).

May 2002 VA notes indicate that the veteran presented with 
complaints of shortness of breath on exertion and productive 
cough, which had been going on for approximately the past 
half week.  The veteran was noted to have diminished breath 
sounds at the right base, but otherwise the lung fields were 
clear to articulation with good air entry.  Chest x-ray 
showed either an infiltrate or atelectasis at the right lung 
base.  The veteran was diagnosed as presenting with signs and 
symptoms consistent with a community-acquired pneumonia.

The veteran underwent his mandatory VA examination in 
September 2002.  On examination, the veteran was noted to be 
in remission, but reported that since his course of 
treatment, he had had shortness of breath on exertion, but 
denied cough, chest pain or edema.  On examination, it was 
noted that September 2002 chest x-ray showed no interval 
change from April 2001 or September 2001, with no evidence of 
acute disease, clear lungs, no plural abnormality, increased 
thoracic kyphosis, and impression of postsugical change with 
no evidence of interval change or acute disease.  It was also 
noted that pulmonary function tests showed mixed moderate 
restrictive obstructive disease, with moderate reduction in 
carbon monoxide diffusion capacity, and suboptimal 
spirometry.  It was furthermore noted that, since July 2000, 
there had been an insignificant decrease of 13 percent in 
FEV-1, and insignificant increase of 10 percent in FVC, a 
significant decrease of 20 percent in TLC, and a significant 
decrease of 38 percent in DLCO.  The veteran was diagnosed as 
having Hodgkin's lymphoma, status post chemotherapy and 
radiation therapy, now in remission, with the only residual 
being mild shortness of breath.  September 2002 pulmonary 
function tests indicated post-bronchodilator FEV-1 of 66 
percent of predicted value, FEV-1/FVC of 70 percent, and DLCO 
of 53 percent predicted.

July 2003 VA pulmonary function tests indicate post-
bronchodilator FEV-1 of 76 percent of predicted value, FEV-
1/FVC of 80 percent, and DLCO of 51 percent predicted.

The veteran was given another VA examination in July 2004.  
On examination, it was noted that the veteran had could 
barely walk a quarter to half mile before he got very short 
of breath.  Lung fields were noted to be clear.  The veteran 
was diagnosed as having Hodgkin's disease in complete 
remission without any evidence whatsoever of recurrence.

The veteran was afforded another VA examination in March 
2005.  It was then noted that the veteran had slight 
shortness of breath after walking half mile to one mile.  It 
was also noted that, in September 2002, a pulmonary function 
test revealed moderate, mixed, restrictive, and obstructive 
pulmonary disease, and that diffusing capacity was mildly 
reduced, but that, in September 2002, a chest x-ray showed no 
acute disease, but only postsurgical changes.  The veteran 
was diagnosed as having Hodgkin's lymphoma in complete 
remission, and moderate, mixed, restrictive, and obstructive 
pulmonary disease.  The VA examiner noted that there was no 
evidence of recurrence of Hodgkin's lymphoma at the time, 
that there were no residual disabilities related to Hodgkin's 
lymphoma at the time, and that it was at least as likely as 
it was not that the mild shortness of breath was secondary to 
mixed, restrictive, and obstructive pulmonary disease, which 
was not secondary to Hodgkin's lymphoma.  Pulmonary function 
tests indicated FEV-1 of 76 percent of predicted value, FEV-
1/FVC of 85 percent, and DLCO (SB) of 54 percent predicted.

In August 2005 it was noted that he veteran had been an 
inpatient in a hospital with a diagnosis of pneumonia, and, 
in January 2006, the veteran was noted to have had a severe 
pneumonia over the past summer, but to have fully recovered.

After reviewing the record, the Board finds that, resolving 
reasonable doubt in the veteran's favor, the veteran's 
Hodgkin's lymphoma residuals more closely approximate the 
criteria for a 60 percent disability rating under DC 6600 
than those for a 30 percent disability rating, beginning 
January 1, 2003.  Furthermore, the Board finds that the 
reduction in the veteran's rating for Hodgkin's lymphoma, 
effective March 1, 2005, was not proper.

With respect to the veteran's disability rating for Hodgkin's 
lymphoma for the period beginning January 1, 2003, the 
medical record consistently reflects no recurrence or 
metastases whatsoever, and thus the veteran's condition rated 
according to its residuals.  On mandatory VA examination in 
September 2002, the veteran was diagnosed as having Hodgkin's 
lymphoma, status post chemotherapy and radiation therapy, now 
in remission, with the only residual being mild shortness of 
breath, and pulmonary function tests indicated DLCO (SB) of 
53 percent predicted.  As pulmonary function tests showed 
DLCO (SB) of 40- to 55- percent predicted, the veteran's lung 
residuals warrant a 60 percent rating under DC 6819-6600, 
rather than a 30 percent rating.  However, as DLCO (SB) has 
not been noted after January 1, 2003 to be less than 40 
percent predicted, a 100 percent evaluation is not warranted 
DC 6819-6600.

With respect to the reduction in rating, effective March 1, 
2005, March 2005 pulmonary function tests indicate DLCO (SB) 
of 54 percent predicted, which would not warrant a reduction 
from a 60 percent rating under DC 6819-6600.  Such tests 
results were substantially the same as those on September 
2002 VA examination, and still in the range of 40 percent to 
55 percent predicted.  There are no pulmonary function tests 
or other medical evidence indicating that the veteran's DLCO 
(SB) tests results had improved to better than 55 percent 
predicted.  Therefore, a reduced disability rating under DC 
6819-6600 from 60 percent was not warranted.

The Board notes the opinion of the March 2005 VA examiner 
that there were no residual disabilities related to Hodgkin's 
lymphoma at the time, and that it was at least as likely as 
it was not that the mild shortness of breath was secondary to 
mixed, restrictive, and obstructive pulmonary disease, which 
was not secondary to Hodgkin's lymphoma.  The Board also 
notes that the record reflects that the veteran had severe 
pneumonia in the summer of 2005, but fully recovered by 
January 2006.  However, the Board notes that shortness of 
breath was indicated as the veteran's Hodgkin's lymphoma 
residual in September 2002, and that the RO rated the 
veteran's residuals under the criteria of DC 6600, explaining 
in its October 2002 rating decision and March 2004 Statement 
of the Case that a 60 percent evaluation was not warranted 
based on the fact that the evidence did not demonstrate DLCO 
(SB) to 40- to 55- percent predicted.  In March 2005, 
pulmonary function tests were DLCO (SB) of 40- to 55- percent 
predicted.

While acknowledging the March 2005 VA examiner's opinion that 
there were no residual disabilities related to Hodgkin's 
lymphoma at the time, and that it was at least as likely as 
it was not that the mild shortness of breath was secondary to 
mixed, restrictive, and obstructive pulmonary disease, which 
was not secondary to Hodgkin's lymphoma, the Board notes that 
there the March 2005 examination report does not provide a 
rationale or explanation for such opinion.  In light of the 
September 2002 VA examination associating residual lung 
disability with the veteran's Hodgkin's lymphoma in 
remission, and the RO's evaluation of such residuals under 
the criteria of DC 6600, the Board does not find the March 
2005 VA examiner's opinion, without any rationale or 
supporting explanation for such opinion, to be adequate to 
show that an actual change in the veteran's Hodgkin's 
lymphoma residuals had occurred.

In short, while recognizing the evidence unfavorable to the 
veteran, but resolving reasonable doubt in the veteran's 
favor, the Board finds that, according to the criteria of DC 
6819-6600, under which the veteran has been rated for his 
Hodgkin's lymphoma residuals, the record does not reflect 
actual change in the veteran's condition such that a 60 
percent disability rating was no longer warranted.

Accordingly, a disability rating of 60 percent, but no more, 
for Hodgkin's lymphoma, for the period beginning January 1, 
2003, is warranted, and a reduction in such disability rating 
was not warranted.


ORDER

Entitlement to a disability rating of 60 percent for 
residuals of Hodgkin's lymphoma, for the period beginning 
January 1, 2003, is granted, subject to the law and 
regulations governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


